AFFIRM; and Opinion Filed December 11, 2013.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01117-CR

                                ABNER HAYNES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-55406-K

                              MEMORANDUM OPINION
                           Before Justices Bridges, Fillmore, and Lewis
                                    Opinion by Justice Lewis
       Appellant Abner Haynes pleaded guilty to felony possession of cocaine, and he pleaded

true to two enhancement paragraphs alleging prior state jail felonies. The trial court found

Haynes guilty, found the enhancement allegations true, and assessed his punishment at four

years’ imprisonment plus a $1,000 fine. Haynes raises a single issue on appeal, arguing the

evidence is insufficient to support the trial court’s order that he pay $279 in court costs. We

affirm the trial court’s judgment.

       Haynes contends the record in this case does not contain a proper written bill of costs as

required by the Texas Code of Criminal Procedure. If a criminal action is appealed, “an officer

of the court shall certify and sign a bill of costs stating the costs that have accrued and send the

bill of costs to the court to which the action or proceeding is . . . appealed.” Tex. CODE CRIM.
PROC. ANN. art. 103.006 (West. 2006). A cost is not payable until a written bill, containing the

items of cost, is produced and signed by the officer who charged the cost or the officer entitled to

receive payment for the cost. Id. art. 103.001.

        The clerk’s record in this case did not originally contain a copy of the cost bill. When

Haynes raised this issue, we ordered the Dallas County District Clerk to prepare and file a

supplemental clerk’s record containing the certified bill of costs associated with this case; the

clerk has done so. See TEX. R. APP. P. 34.5(c)(1) (allowing supplementation of clerk’s record if

relevant item has been omitted). Therefore, Haynes’s complaint that the evidence is insufficient

to support the imposition of costs because the clerk’s record did not contain a bill of costs is now

moot. See Franklin v. State, 402 S.W.3d 894, 894 (Tex. App.—Dallas 2013, no pet.). We

decide Haynes’s single issue against him.

        Haynes also filed two objections to the supplemental clerk’s record. In the first, he

contends the supplemental clerk’s record is not a “proper bill of costs” because it is an

“unsigned, unsworn computer printout.” The code of criminal procedure requires only that a bill

of costs be certified and signed “by the officer who charged the costs or the officer who is

entitled to receive payment for the cost,” and state the costs that have accrued. TEX. CODE CRIM.

PROC. ANN. arts. 103.001, 103.006. In this case, the district clerk has provided a “Bill of Costs

Certification” containing the costs that have accrued to date in Haynes’s case. It is certified and

signed by the district clerk, and thus it meets the mandate of the code of criminal procedure. See

Coronel v. State, No. 05–12–00493–CR, 2013 WL 3874446, at *4 (Tex. App.—Dallas July 29,

2013, pet. filed).

        Haynes’s second objection complains the bill of costs was not filed in the trial court or

brought to the trial court’s attention before costs were entered in the judgment. There is no




                                                  –2–
requirement that a bill of costs be presented to the trial court at any time before judgment. Id. at

*5.

              We overrule Haynes’s objections to the supplemental clerk’s record. We affirm the trial

court’s judgment. 1




                                                                                /David Lewis/
                                                                                DAVID LEWIS
                                                                                JUSTICE



Do Not Publish
TEX. R. APP. P. 47

121117F.U05




      1
          Haynes has not challenged the propriety or legality of the specific costs assessed; therefore, we do not address these matters.



                                                                          –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ABNER HAYNES, Appellant                             On Appeal from the Criminal District Court
                                                    No. 4, Dallas County, Texas
No. 05-12-01117-CR        V.                        Trial Court Cause No. F12-55406-K.
                                                    Opinion delivered by Justice Lewis.
THE STATE OF TEXAS, Appellee                        Justices Bridges and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 11th day of November, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –4–